Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED MASTER

REPURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of September 30, 2020 (the “Effective Date”), is
made by and among PARLEX 2 FINANCE, LLC, a Delaware limited liability company
(“Parlex 2”), PARLEX 2A FINCO, LLC, a Delaware limited liability company
(“Parlex 2A”), PARLEX 2 UK FINCO, LLC, a Delaware limited liability company
(“Parlex 2 UK”), PARLEX 2 EUR FINCO, LLC, a Delaware limited liability company
(“Parlex 2 EUR”), PARLEX 2 AU FINCO, LLC, a Delaware limited liability company
(“Parlex 2 AU”), PARLEX 2 CAD FINCO, LLC, a Delaware limited liability company
(“Parlex 2 CAD”, and together with Parlex 2, Parlex 2A, Parlex 2 UK, Parlex 2
EUR, Parlex 2 AU and any other Person when such Person joins as a Seller
hereunder from time to time, individually and/or collectively as the context may
require, “Seller”), BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation
(“Guarantor”) (for the purpose of acknowledging and agreeing to the provision
set forth in Section 3 hereof), and CITIBANK, N.A., a national banking
association (“Buyer”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Fourth Amended and
Restated Master Repurchase Agreement, dated as of February 15, 2019, as amended
by that certain First Amendment to Fourth Amended and Restated Master Repurchase
Agreement, dated as of June 7, 2019, by and among Seller, Guarantor and Buyer,
as further amended by that certain Second Amendment to Fourth Amended and
Restated Master Repurchase Agreement, dated as of July 16, 2019, by and among
Seller, Guarantor and Buyer, and as further amended by that certain Third
Amendment to Fourth Amended and Restated Master Repurchase Agreement, dated as
of February 19, 2020, by and among Seller, Guarantor and Buyer (as the same may
be further amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Repurchase Agreement”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;

WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:



--------------------------------------------------------------------------------



1. Modification of Repurchase Agreement. The Repurchase Agreement is hereby
modified as of the Effective Date as follows:

(a) The definitions of “Alternative Rate”, “Alternative Rate Transaction” and
“Spread Adjustment” in Section 2 of the Repurchase Agreement are hereby deleted
in their entirety.

(b) The following definitions in Section 2 of the Repurchase Agreement are
hereby deleted in their entirety and the following corresponding definitions are
substituted therefor:

“Facility Availability Period” shall mean the period commencing on June 12, 2013
and ending on September 30, 2023 (or if such day is not a Business Day, the next
succeeding Business Day). Notwithstanding anything herein to the contrary, at
any time during the Facility Availability Period, Seller may request an
extension of the Facility Availability Period which extension shall be in
Buyer’s sole discretion and subject to terms and conditions determined by Buyer
in its sole discretion.

“Index Rate” shall have the meaning set forth in the Fee Agreement.

“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the EURIBO Rate, LIBO Rate, BBSY Rate or CDOR Rate, as applicable, for such
Pricing Rate Period (as specified in the related Confirmation) plus the
Applicable Spread for such Transaction and shall be subject to adjustment and/or
conversion as provided in the Transaction Documents (including, without
limitation, as provided in Section 3(g) of this Agreement on and after an Index
Transition Date, to the Applicable Alternative Rate).

“Pricing Rate Determination Date” shall mean, with respect to any Pricing Rate
Period with respect to any Transaction:

(a) if the Applicable Index with respect to such Pricing Rate Period is EURIBOR,
LIBOR, the BBSY Rate or the CDOR Rate (or, if applicable, the Prime Rate), the
second (2nd) Business Day preceding the first day of such Pricing Rate Period
(or, in the case of a Foreign Purchased Loan (AU) only, the first day of such
Pricing Rate Period); or

(b) if the Applicable Index with respect to such Pricing Rate Period is a
Replacement Index, a date Buyer reasonably determines, on or prior to the
applicable Index Transition Date, that is consistent with Market Practice in
implementing the applicable Index Transition.

“Pricing Rate Period” shall mean, with respect to a Remittance Date during which
the Applicable Index is:

(a) EURIBOR, LIBOR, the BBSY Rate or the CDOR Rate (or, if applicable, the Prime
Rate), (i) in the case of the first Pricing Rate Period with respect to any
Transaction, the period commencing on and including the Purchase Date for such

 

2



--------------------------------------------------------------------------------



Transaction and ending on and excluding the following Remittance Date, and
(ii) in the case of any subsequent Pricing Rate Period, the period commencing on
and including such Remittance Date and ending on and excluding the following
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period end subsequent to the Repurchase Date; or

(b) the Replacement Index, a period Buyer determines is consistent with Market
Practice implementing the applicable Index Transition.

(c) The following defined terms are hereby added to Section 2 of the Repurchase
Agreement in their appropriate alphabetical location as follows:

“Applicable Alternative Rate” shall have the meaning set forth in the Fee
Agreement.

“Applicable Index” shall have the meaning set forth in the Fee Agreement.

“Available Tenor” shall mean, as of any date of determination and with respect
to the then-current Applicable Index, as applicable, any tenor for such
Applicable Index or payment period for Price Differential or interest calculated
with reference to such Applicable Index, as applicable, that is or may be used
for determining the length of a Pricing Rate Period pursuant to this Agreement
as of such date.

“CAD Reference Banks” shall mean any four major reference banks in the Toronto
interbank market selected by Buyer.

“CDOR Rate” shall mean, with respect to any Pricing Rate Period related to any
Foreign Purchased Loan (CAD), the average rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) applicable to CA Dollar bankers’
acceptances for a period equal in length to one month or three months, as
applicable, that appears (a) on page CDOR01 or CDOR03, as applicable, of the
Bloomberg Professional Service screen (or any replacement Bloomberg Professional
Service page which displays that rate) or (b) on the appropriate page of such
other information service which publishes that rate from time to time in place
of Bloomberg Professional Services, in each case as of 10:00 a.m., Toronto time,
on the related Pricing Rate Determination Date (the “CDOR Screen Rate”). If such
page or service ceases to be available, Buyer may specify another page or
service displaying the relevant rate after consultation with Seller.

If the CDOR Screen Rate is not available, Buyer shall request the principal
Toronto office of the CAD Reference Banks to provide the rate such bank is
quoting as its discount rate for purchase of CA Dollar bankers’ acceptances in
an amount not less than the Repurchase Price of the applicable Transaction for a
one or three month period, as applicable, as of 10:00 a.m., Toronto time, on the
related Pricing Rate Determination Date.

 

3



--------------------------------------------------------------------------------



If at least one such offered quotation is provided, the CDOR Rate with respect
to the relevant Pricing Rate Period related to a Foreign Purchased Loan (CAD)
shall be (i) where more than one offered quotation is provided by the CAD
Reference Banks, the arithmetic mean (rounded upwards to four decimal places) of
all of such offered quotations or (ii) where only one offered quotation is
provided by the CAD Reference Banks, such offered quotation (rounded upwards to
four decimal places).

If at or about noon, Toronto time, on the related Pricing Rate Determination
Date, no CAD Reference Banks have provided quotations, then the CDOR Rate with
respect to the relevant Pricing Rate Period related to a Foreign Purchased Loan
(CAD) shall be the rate determined by Buyer, as a percentage rate per annum, of
the cost to Buyer of funding an amount not less than the Repurchase Price for
the applicable Transaction in CA Dollars from whatever source it may reasonably
select.

The CDOR Rate shall be determined by Buyer or its agent pursuant to the terms of
this Repurchase Agreement, which determination shall be conclusive absent
manifest error. If the calculation of the CDOR Rate with respect to a Pricing
Rate Period results in a CDOR Rate of less than zero (0), the CDOR Rate shall be
deemed to be zero (0) for all purposes of this Agreement with respect to such
Pricing Rate Period.

“CDOR Screen Rate” shall have the meaning set forth in the definition of CDOR
Rate.

“Conforming Changes” shall mean any technical, administrative or operational
changes (including, but not limited to, changes to the definition of “Business
Day”, the definition of “Pricing Rate Determination Date”, the definition of
“Pricing Rate Period”, the timing and frequency of determining rates and other
administrative matters) which Buyer reasonably determines are both
(i) appropriate to implement the Index Transition and (ii) consistent with
Market Practice (or, if Buyer decides that adoption of any portion of such
Market Practice is not administratively feasible or if Buyer reasonably
determines that no Market Practice for the administration of such Index
Transition exists, in such other manner of administration as Buyer decides is
reasonably necessary in connection with the administration of this Agreement and
the other Transaction Documents).

“Corresponding Tenor” shall mean, with respect to any Available Tenor, as
applicable, either a tenor (including overnight) or an interest payment period
having approximately the same length (disregarding Business Day adjustment) as
such Available Tenor.

“Daily Compounded SOFR” shall mean, for any day, SOFR, with interest accruing on
a compounded daily basis, with the methodology and conventions for this rate
(which will include compounding in arrears with a lookback) being established by
Buyer in accordance with the methodology and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining “Daily
Compounded SOFR” for business loans; provided, that if Buyer decides that any
such convention is not administratively feasible for Buyer, then Buyer may
establish another convention in its reasonable discretion.

 

4



--------------------------------------------------------------------------------



“Delaware LLC Act” shall mean Chapter 18 of the Delaware Limited Liability
Company Act, 6 Del. C. §§ 18-101 et seq., as amended.

“Division/Series Transaction” shall mean, with respect to any Person that is a
limited liability company organized under the laws of the State of Delaware, any
event or transaction where such Person (a) divides into two or more Persons
(whether or not the original Person or Subsidiary thereof survives such
division) or (b) creates, or reorganizes into, one or more series, in each case,
as contemplated under the laws of the State of Delaware, including without
limitation Section 18-217 of the Delaware LLC Act.

“Index” shall have the meaning set forth in the Fee Agreement.

“Index Transition” shall have the meaning set forth in the Fee Agreement.

“Index Transition Date” shall mean the next subsequent Pricing Rate
Determination Date which is at least ten (10) Business Days following the date
of delivery of an Index Transition Notice.

“Index Transition Event” shall mean the occurrence of a determination by Buyer
that one of the following events has occurred with respect to the then-current
Applicable Index:

(a) a public statement or publication of information by or on behalf of the
administrator of such Applicable Index (or the published component used in the
calculation thereof) announcing that the administrator has ceased or will cease
to provide all Available Tenors of such Applicable Index (or such component
thereof), permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide any Available Tenor of such Applicable Index (or such component
thereof);

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of such Applicable Index (or the published
component used in the calculation thereof), a Relevant Governmental Body, an
insolvency official with jurisdiction over the administrator for such Applicable
Index (or such component), a resolution authority with jurisdiction over the
administrator for such Applicable Index (or such component) or a court or an
entity with similar insolvency or resolution authority over the administrator
for such Applicable Index (or such component), which states that the
administrator of such Applicable Index (or such component) has ceased or will
cease to provide all Available Tenors of such Applicable Index (or such
component thereof) permanently or indefinitely; provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide any Available Tenor of such Applicable Index (or such
component thereof); or

 

5



--------------------------------------------------------------------------------



(c) a public statement or publication of information by the regulatory
supervisor for the administrator of such Applicable Index (or the published
component used in the calculation thereof) announcing that all Available Tenors
of such Applicable Index (or such component thereof) are no longer
representative.

For the avoidance of doubt, an “Index Transition Event” will be deemed to have
occurred with respect to any Applicable Index if a public statement or
publication of information set forth above has occurred with respect to each
then-current Available Tenor of such Applicable Index (or the published
component used in the calculation thereof).

“Index Transition Notice” shall mean a notice given by Buyer which:

(a) sets forth in reasonable detail the circumstances of the Index Transition;

(b) designates an Index Transition Date; and

(c) if feasible, identifies other Interest Determinations and Conforming Changes
to implement such Index Transition.

“Interest Determination” shall mean any determination related to an Index or an
Index Transition.

“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time.

“Market Practice” shall mean the practice and course of dealing, including the
manner of implementing Index Transitions, under repurchase facilities for
Similar Loans with similarly situated counterparties domiciled in the United
States.

“Rate Adjustment” shall mean, with respect to any Index Transition for any
applicable Pricing Rate Period and Available Tenor, an adjustment which may be
zero (0) or a positive or negative value, and which adjustment shall be the
first alternative set forth in the order below:

(a) the adjustment, or method for calculating such adjustment, as of the Index
Transition Date that has been selected, endorsed or recommended by the Relevant
Governmental Body for such Index Transition for the applicable Corresponding
Tenor;

(b) the adjustment as of the Index Transition Date that would apply to the
fallback rate for a derivative transaction referencing the ISDA Definitions to
be effective upon an index cessation event with respect to such Index Transition
for the applicable Corresponding Tenor; and

 

6



--------------------------------------------------------------------------------



(c) the adjustment that has been selected by Buyer in its reasonable discretion
for the applicable Corresponding Tenor consistently with Market Practice for
handling such Index Transition, giving due consideration to the then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such adjustment, for the replacement of the then-current Index
with the applicable Replacement Index for U.S. dollar denominated floating rate
commercial real estate mortgage loans as of the Index Transition Date.

“Relevant Governmental Body” shall mean:

(a) the Federal Reserve Board or the Federal Reserve Bank of New York; or

(b) a committee officially endorsed or convened by the Federal Reserve Board or
the Federal Reserve Bank of New York, or any successor thereto.

“Replacement Index” shall mean, for any Available Tenor, as of the relevant
Index Transition Date and thereafter until a subsequent Index Transition Date or
the Repurchase Date, the first alternative Index set forth in the order below
that Buyer determines is available and appropriate for the transaction and
consistent with Market Practice:

(a) Term SOFR;

(b) Daily Compounded SOFR; or

(c) an Index selected by Buyer as the replacement for the then-current
Applicable Index for the applicable Corresponding Tenor giving due consideration
to any selection or recommendation of a replacement Index or the mechanism for
determining such an Index by the Relevant Governmental Body.

If the Replacement Index as determined pursuant to clause (a), (b) or (c) above
would be less than zero (0), the Replacement Index shall be deemed to be zero
(0) for all purposes of this Agreement with respect to the applicable Pricing
Rate Period.

“SOFR” shall mean, with respect to any Business Day, a rate per annum equal to
the secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

“SOFR Administrator” shall mean the Federal Reserve Bank of New York (or a
successor administrator of the secured overnight financing rate).

“SOFR Administrator’s Website” shall mean the website of the Federal Reserve
Bank of New York, currently at http://www.newyorkfed.org, or any successor
source for the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

 

7



--------------------------------------------------------------------------------



“Term SOFR” shall mean, for the applicable Corresponding Tenor as of the
applicable Pricing Rate Determination Date, the forward-looking term rate based
on SOFR that has been selected or recommended by the Relevant Governmental Body.

(d) Sections 3(g), 3(h) and 3(i) of the Repurchase Agreement are hereby deleted
in their entirety and replaced with the following:

“(g) Upon Buyer’s reasonable determination that an Index Transition Event has
occurred:

 

  (i)

Buyer shall provide an Index Transition Notice to Seller;

 

  (ii)

the Applicable Index shall transition, as of the Index Transition Date, to a
Replacement Index identified in accordance with the definition thereof and the
provisions hereof; and

 

  (iii)

the Rate Adjustment shall transition in accordance with the definition thereof.

To the extent of any such determination by Buyer that an Index Transition Event
has occurred, such determination and imposition of a Replacement Index will not
be applied to Seller unless Buyer is imposing changes similar in substance on
its similarly situated customers domiciled in the United States under repurchase
facilities under which Buyer has a comparable contractual right, which
repurchase facilities finance commercial real estate mortgage loans of similar
type, size and duration to the affected Purchased Loans and which are otherwise
similar to such Purchased Loans in a manner which is material to Buyer’s
determination hereunder (“Similar Loans”).

Notwithstanding anything to the contrary herein or in any other Transaction
Documents, Buyer shall have the right (subject to disclosure to and discussion
with Seller in advance of formal notice) to make Conforming Changes to the
Transaction Documents from time to time in connection with an Index Transition
Event, and such Conforming Changes shall become effective without any further
action or consent by Seller but only after delivery of written notice thereof by
Buyer to Seller.

(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Buyer to effect or continue Transactions as contemplated by
the Transaction Documents, (a) the commitment, if any, of Buyer hereunder to
enter into new Transactions shall forthwith be canceled, and (b) unless a
Replacement Index becomes effective as provided in Section 3(g)(ii), the Pricing
Rate for the Transactions then outstanding shall be converted automatically to a
per annum rate equal to the Prime Rate plus 100 basis points (1.00%) on the last
day of the then current Pricing Rate Period or within such earlier period as may
be required by law. If any such conversion of a Transaction occurs on a day
which is not the last day of the then current Pricing Rate Period with respect
to such Transaction, Seller shall pay to Buyer such amounts, if any, as may be
required pursuant to Section 3(i) of this Agreement.

 

8



--------------------------------------------------------------------------------



(i) Upon written demand by Buyer, Seller shall indemnify Buyer and hold Buyer
harmless from any net actual, out-of-pocket loss or expense (not to include any
indirect or consequential damages including, without limitation, any lost profit
or opportunity) which Buyer sustains or incurs as a consequence of (i) default
by Seller in terminating any Transaction after Seller has given a notice in
accordance with Section 3(d) hereof of a termination of a Transaction, (ii) any
payment of the Repurchase Price on any day other than a Remittance Date or the
Repurchase Date (including, without limitation, any such actual, out-of-pocket
loss or expense arising from the reemployment of funds obtained by Buyer to
maintain Transactions hereunder or from customary and reasonable fees payable to
terminate the deposits from which such funds were obtained), (iii) a default by
Seller in selling Eligible Loans after Seller has notified Buyer of a proposed
Transaction and Buyer has agreed to purchase such Eligible Loans in accordance
with the provisions of this Agreement or (iv) any Interest Determination which
results in a transition to a Replacement Index on a day which is not the last
day of the then current Pricing Rate Period. A certificate as to such actual
costs, losses, damages and expenses, setting forth the calculations therefor
shall be submitted promptly by Buyer to Seller.”

(e) Section 3(l) of the Repurchase Agreement is hereby deleted in its entirety
and replaced with the following:

“(l) Notwithstanding the foregoing or anything herein or in the Fee Agreement to
the contrary, (x) no Exit Fee shall be due and payable in connection with the
early repurchase of a Purchased Loan if Seller repurchases such Purchased Loan
within sixty (60) days after the Index Transition Date for the related
Transaction, (y) if Buyer notifies Seller of its entitlement to additional
amounts pursuant to Section 3(j) or 3(k), then provided Seller pays such
additional amounts pursuant to Section 3(j) or 3(k), Seller may consummate an
early repurchase of all of the Purchased Loans and terminate this Agreement and
the other Transaction Documents without payment of the Exit Fee and (z) no Exit
Fee shall be due and payable in connection with any reduction in outstanding
Purchase Price or consummation of an early repurchase of a Purchased Loan in
accordance with Section 4(a).”

(f) The following Section 11(k) shall be added to the Repurchase Agreement in
its proper location, the word “or” shall be deleted at the end of Section 11(i)
and the second Section 11(h) of the Repurchase Agreement is hereby deleted in
its entirety and replaced with the following Section 11(j):

“(j) take any action that will cause its “centre of main interests” as such term
is used in the Recast Insolvency Regulation) to be located in the United Kingdom
or Europe or register as a company in any jurisdiction other than Delaware; or”

 

9



--------------------------------------------------------------------------------



(k) suffer a Change of Control that Buyer has not consented to or enter into or
permit any Division/Series Transaction with respect to Seller.”

2. Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).

3. Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.

4. Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.

5. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, any of the other Transaction Documents or any other
document, instrument or agreement executed and/or delivered in connection
therewith.

6. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

7. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures

 

10



--------------------------------------------------------------------------------



8. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 20 of the Repurchase Agreement.

[No Further Text on this Page; Signature Pages Follow]

 

11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

 

BUYER:

CITIBANK, N.A.

By:

 

/s/ Richard Schlenger

Name:

  Richard Schlenger

Title:

  Authorized Signatory

[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Fourth Amendment to Fourth Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------



SELLER:

PARLEX 2 FINANCE, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Executive Vice President, Capital

Markets and Treasurer

PARLEX 2A FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Executive Vice President, Capital

Markets and Treasurer

PARLEX 2 UK FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Executive Vice President, Capital
Markets and Treasurer

 

PARLEX 2 EUR FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Executive Vice President, Capital

Markets and Treasurer

[Signature Page to Fourth Amendment to Fourth Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------



PARLEX 2 CAD FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Executive Vice President, Capital

Markets and Treasurer

PARLEX 2 AU FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Executive Vice President, Capital

Markets and Treasurer

[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Fourth Amendment to Fourth Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------



GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Executive Vice President, Capital

Markets and Treasurer

[Signature Page to Fourth Amendment to Fourth Amended and Restated Master
Repurchase Agreement]